Title: To John Adams from Joseph Willard, 1 September 1787
From: Willard, Joseph
To: Adams, John


          
            Sir,
            Cambridge September 1. 1787.
          
          I feel myself under great obligations to you, for the valuable present of your Defence of the American Constitutions, which was delivered me by Doctor Tufts. I have the honor of enclosing the University’s and American Academy’s vote of thanks, for your present of the same work to them. I hope your learned and benevolent labors, in this political Treatise, will have due weight with your Countrymen. Indeed, I doubt not they will profit by it; and should this be the case, you will, I am persuaded, think yourself amply rewarded, for the pains you have taken.
          I congratulate your Excellency and Lady, upon the reputation your eldest son has acquired, for his abilities, scholarship and virtues. His attention to his studies, proficiency in literature, strict conformity to the rules of the University and purity of morals have gained him the high esteem of the Governors of this Society, and indeed, of all his acquaintance. I think he bids fair to become a distinguished character. Your other sons, who are now with us, have hitherto conducted well. I have reason to think, that their morals are good, and their attention to their studies such as to give a very hopeful prospect, that they will go into the world with reputation, and become valuable Members of the Community.
          I hope you will pardon the liberty I have taken, in directing to the care of your Excellency a box, containing a number of Copies of the Memoirs of the American Academy of Arts and Sciences, presented by that Body to various literary Societies in Great Britain and other places in Europe. If it would not give you too much trouble, I would request the favor of you to disperse them. I knew of no way, in which I could be so certain of conveying the volumes, particularly those which are designed for the Continent, as through your hands, or I should, by no means, have asked such a favor.— Should any expence accrue, in dispensing them, the Academy will refund it.
          In the box I have put a small packet for Mr Hollis, and another for Doctor Price. You will oblige me, Sir, by conveying them to those Gentlemen.
          As several of your connexions, who are your correspondents, have it in their power, and doubtless take every opportunity to communicate to your Excellency every thing of a public nature, which is of importance, I shall not write you any of the political news of this

Country, but shall leave it to them, who can execute it much better, and shall add no more but that, / I have the honor of being, / with sentiments of the highest esteem & respect, / your Excellency’s most humble / and obedient servant
          
            Joseph Willard.
          
          
            P.S. I have enclosed a Vote of thanks from the Academy to Mr Hollis, for a present which came through your Excellency’s hands, which I should be obliged to you, Sir, to transmit to him.
            
              J W.
            
          
        